Citation Nr: 1208332	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain of the ankles, feet, and knees, including as due to undiagnosed illness. 

2.  Entitlement to service connection for muscle fatigue, including as due to undiagnosed illness. 

3.  Entitlement to service connection for headaches, including as due to undiagnosed illness. 

4.  Entitlement to service connection for skin rash, including as due to undiagnosed illness. 

5.  Entitlement to service connection for problems taking deep breaths, including as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, including a tour in Southwest Asia during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded this case in June 2007 for additional development.  

Thereafter, an October 2009 Board decision found that new and material evidence had been submitted to reopen a claim for service connection for joint pain of the ankles, feet, shoulders, and knees, including as due to undiagnosed illness.  However, that decision also found that new and material evidence had not been submitted to reopen a claim for service connection for epigastric pain, including as due to an undiagnosed illness.  The remaining issues (addressed herein) were remanded for further development. 

Subsequently, an April 2011 rating decision granted service connection for degenerative changes of the left shoulder (claimed as joint pain of the shoulders) and for degenerative changes of the right shoulder (claimed as joint pain of the shoulders) and each was assigned an initial noncompensable rating from October 18, 2001 and a 10 percent rating from December 29, 2008.  Also, that rating decision granted service connection for night sweats, including as due to an undiagnosed illness, which was assigned an initial noncompensable rating from October 18, 2001.  The Veteran has not disagreed with either the initial ratings assigned or the effective dates.  Thus, those matters are not before the Board.

The appeal has been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran's bilateral knee disabilities are attributed to osteoarthritis and disability of the feet is due to pes planus and hallux valgus, all of which are known clinical diagnoses and which were not manifested in service or within one year of discharge from active service and are not otherwise shown to be related to service; and the Veteran does not have a qualifying disability of the ankles.  

3.  Muscle fatigue, or muscle twitching of some of the Veteran's extremities, is attributable to known causes not related to the Veteran's military service and is not due to an undiagnosed illness.  

4.  Chronic headaches of service origin, including as due to undiagnosed illness, are not shown. 

5.  The Veteran has had a chronic skin disease since his military service which had been intermittent in its manifestations and which has been variously diagnosed. 

6.  Chronic problems taking deep breaths of service origin, including as due to undiagnosed illness, are not shown.  


CONCLUSIONS OF LAW

1.  Chronic disability of the ankles, feet, and knees, including as due to undiagnosed illness, was not incurred in or aggravated during active service nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010). 

2.  Muscle fatigue, including as due to undiagnosed illness, was not incurred in or aggravated during active.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

3.  Chronic headaches, including as due to undiagnosed illness, were not incurred in or aggravated during active.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

4.  A chronic skin disorder, variously diagnosed, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  A chronic problems taking deep breaths, including as due to undiagnosed illness, was not incurred in or aggravated during active.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 




Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

The Veteran was provided with post-adjudication VCAA notice by letters, dated in July 2007 and December 2008.  He was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two; as well as on the basis of an undiagnosed illness.  He was notified of the evidence needed to substantiate service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  The letters also informed him of how a disability rating or an effective date would be established if the claims were allowed, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case the notification letters were prior to readjudication of the claims in the Supplemental Statements of the Case (SSOCs) in August 2009 and April 2011.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claims.  His VA outpatient treatment (VAOPT) as well as private clinical records are on file.  

Further, the Veteran has been afforded VA examinations in connection with his claims for service-connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This was pursuant to the Board remands in 2007 and 2009.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The adequacy of the examinations and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's September 1985 examination for enlistment into the U.S. Army National Guard was negative for pertinent abnormality or disability.  In an adjunct medical history questionnaire he reported having or having had broken bones.  It was noted that he had been hospitalized for 2 or 3 days at a private hospital for cracked chest bones he had received in a car accident.  A note on the history questionnaire indicated that his fractured sternum was well healed without sequelae.  

A September 1989 periodic examination for the U.S. Army National Guard was negative for pertinent abnormality or disability.  In an adjunct medical history questionnaire he reported working as a longshoreman.  He reported having or having had broken bones.  A note on the history questionnaire indicated that he had a painful left hip on bending.  He also had pressure in his chest, a tightness that was not related to anxiety.  He had no diaphoresis.  

STRs during the Veteran's activation for active duty in the Persian Gulf Conflict show that in January 1991 he had a rash on his back, the duration of which had been from several weeks to one month.  He was to be given Hydrocortisone cream.  During this period of active service he had complaints referable to his shoulders and hips.  

The April 1991 examination for release from active duty was negative for pertinent abnormality or disability, but it was noted that he was still having shoulder and hip pain.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints, and cramps in his legs.  

An April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation noted that the Veteran reported not having had a rash, skin infection or sores.  

Subsequent STRs of continued service in the National Guard include records indicating that he had cut off the tips of two fingers of the left hand, apparently the 3rd and 4th fingers, in December 1995. 

Private medical records of the Waccamaw Medical Center from 1992 to 1997 show that in September 1992 the Veteran struck by a car while jogging.  He had had pain since then.  X-rays of his shoulder and elbow were normal, and it was felt that he might have had a shoulder rotator cuff tear.  In September 1995 he had no restrictions in his work as a longshoreman.  In September 1996 he injured a knee and had medial tenderness.  It was doubted that he had had any significant ligament injury but might have damaged some cartilage.  In November 1996 X-rays of his right knee revealed what might be a fracture of the distal femur, medially.  

A November 1996 periodic examination for the U.S. Army National Guard was negative for pertinent abnormality or disability.  In an adjunct medical history questionnaire he reported having the loss of portions of the 3rd and 4th fingers of his left hand.  He was not a smoker.  

In December 1995 the Veteran participated in a Persian Gulf Registry examination.  He reported having had bouts of abdominal pain associated with some shortness of breath.  A recent upper gastrointestinal (GI) series had revealed esophageal reflux and a question of gallstones.  He had had a rash since returning from the Persian Gulf which had started on his left hand and then involved his abdomen.  The rash was episodic but he had not had any trouble in the last 3 years.  

On physical examination the Veteran's lungs were clear.  No neurological abnormality was found.  The assessments included a rash.  A chest X-ray revealed no abnormality.  

VA treatment records in March and April 1997 note that the Veteran reported having had pain in his shoulders and left ankle since Desert Storm.  

On VA GI examination in May 1997 the Veteran complained of abdominal pain.  He also reported having pain in his knees and ankles which could occur at any time, once a month or every other month, unaccompanied with swelling or fever and without limitation flexion or extension with the episodes or afterwards.  On examination his lungs were clear to auscultation, bilaterally.  Palpation of the joints revealed no obvious deformity and no limitation of motion was observed.  The assessments included joint pain of unknown etiology, intermittent.  

On VA examination in May 1997 of the Veteran's nose and sinuses, he reported a five to six year history of nasal problems, which he denied having prior to Desert Storm, with seasonal worsening with sinus congestion, bilaterally, but with epistaxis and sinus congestion in the winter.  He was a nonsmoker.  On examination he had a severely deviated nasal septum, bilaterally, with nasal obstruction.  There was a large middle turbinate, probably "pneumotized", bilaterally.  The impression was seasonal rhinitis with nasal obstruction and septal deviation.  Decongestants were recommended and if medication did not work, then consideration should be given to a septoplasty or sinus surgery, if needed. 

On VA orthopedic examination in May 1997 the Veteran reported having had recurrent joint pain after returning home from Desert Storm.  He had developed pain in both ankles without erythema or swelling.  Several months later he developed pain in both knees and shoulders.  His pain was intermittent, occurring several times monthly, and the episodes resolved without any residual impairment.  He had no history of gout, rheumatoid arthritis or trauma to any joint.  On examination his gait was normal and he had 5/5 strength in the upper and lower extremities.  Motion of the knees was from 0 degrees to 145 degrees and there was no effusion, joint line tenderness, erythema or warmth.  There was no ligamentous laxity of the knees.  Motion of the ankles was from 15 degrees of dorsiflexion to 45 degrees of plantar flexion, and there was no erythema, effusion or warmth.  The impression was multiple joint complaints but a normal examination.  The examiner noted that it was unusual to develop primary joint pain without any signs of any inflammation or trauma, e.g., erythema, inflammation or increased warmth.  

X-rays of the Veteran's knees and ankles in May 1997 revealed those joints were normal and without evidence of degenerative arthritic changes.  

A July 1997 VA Ambulatory OPT care note reflects that 3 or 4 months earlier the Veteran was having some arthritic complaints.  The assessments included arthritis but he did not desire any medication for his arthritis.  

In September 2002 Dr. G. C. R. evaluated the Veteran for joint pain.  He complained of pain in his shoulders, hips, and particularly his left knee.  He had not had joint swelling.  He associated his symptoms with participation in Desert Storm.  He also had an episodic rash.  He had no history of psoriasis.  He had been diagnosed as HIV positive since 1995.  He had had a cholecystectomy.  Laboratory studies had shown a negative rheumatoid factor.  A left knee X-ray had revealed mild degenerative changes characterized by minimal spurring of the tibial spines and the undersurface of the patella.  He had normal mobility of the knees and ankles.  The impression was that he exhibited arthralgias without definitive evidence of arthritis.  He might have degenerative problems in the left knee but this was not definitively seen on X-ray.  He had no features of rheumatoid arthritis or inflammatory arthritis.  The physician explained to the Veteran that the physician was unaware of any correlation between the Veteran's current symptoms and Desert Storm exposure.  A November 2002 office note reflects that the Veteran complained of his left knee.  The impression was persistent left knee pain of uncertain etiology, but X-rays had shown very minimal degenerative changes.  A January 2003 office note reflects an impression of migratory arthralgias.  In March 2003 he complained of problems with his shoulder and right hip.  He had problems with fluctuating arthritis.  On examination he had some hyperpigmentation which he stated was a migratory rash.  The impression was fluctuating arthralgias of uncertain etiology.  

A November 2001 report from the Carolina Neurological Clinic noted that the Veteran had had atypical spells for about 10 years of numbness of the left leg and left arm.  His left hand, and occasionally his left foot, would curl to some extent.  This happened about once or twice every two to three weeks.  He had no symptoms in the right upper or lower extremity.  The arm and legs symptoms always occurred together and were not associated with any headache.  He had no pain or discomfort associated with this.  He was HIV positive but had no AIDS defining illness.  He reported that this started about one year after returning from Desert Storm.  He denied any significant injury, including head trauma.  On examination he had asymmetric reflexes in the right upper and lower extremities, compared to the left side.  It was felt that his symptoms possibly represented a focal/partial seizure and suggested a right hemispheric process, and possible left hemispheric process.  It was felt that he had a static lesion that had been going on for ten years and had not changed dramatically.  It could be from an old brain contusion.  A remote possibility could be a cervical cord process causing hemi-sensory changes on one side and long track signs on the other, but given the episodic nature this seemed unusual. 

A March 2002 VAOPT record noted that the Veteran reported having a recurrent rash, that would come and go, since being in Desert Storm.  Since 1999 he had been diagnosed as HIV positive, for which he now took medication.  On examination he had some raised nodules on the left side of his neck.  He reported that these, as well as nodules on the right lower abdomen, had been recurrent since Desert Storm.  The assessment was recurring dermatitis since Desert Storm, per patient.  

Progress notes of Dr. A. H. in 2000 reflect follow-ups for the Veteran's being HIV seropositive.  In September 2000 he had a small rash under the watchband on his left wrist, and had nausea, malaise, and headaches after starting some medications 2 1/2 weeks ago.  Otherwise, he was HIV asymptomatic and the assessments were nausea and headaches, as well as contact dermatitis versus tinea of the left wrist.  In November 2000 he still had some nausea and had developed a penile ulcer about a week earlier.  The assessments were HIV seropositivity, asymptomatic, with excellent response to Combivir and Nevirapine; nausea and headaches on Combivir and Nevirapine which had almost completely resolved; and a penile ulcer of undetermined etiology but which was suspected to be herpetic.  In January 2001 his initial nausea and headaches on Combivir and Nevirapine had resolved.  In August and October 2001 he had intermittent numbness and cramping of the left upper and lower extremities, which had been chronic for years, and which in an August 2002 progress note was noted to be perhaps seizure related.  In September 2002 the assessments included intermittent joint pain of undetermined etiology.   Additional progress notes from 2003 to 2005 reflect multiple notations that the Veteran had a long history of somatic complaints of underdetermined etiology which he attributed to Operation Desert Storm.  These records show continued complaints of arthralgia of the shoulders and knees, and an intermittent rash.  

Records of Dr. M. H. from March to May 2002 show that the Veteran had eczematous plaques on the left side of his neck, his abdomen and left thigh.  A biopsy diagnosis was superficial peri-vascular dermatitis, the differential diagnosis included contact dermatitis and other eczematous dermatitides.  In May 2002 his contact dermatitis of the neck had resolved without recurrence but the Veteran still felt strongly that it was from a chemical from Desert Storm days.  However, patch testing had been negative for multiple standard chemicals.  The assessment was resolved contact dermatitis of the left side of the neck of questionable etiology.  In March 2003 he was evaluated for a rash involving his neck, and on occasions his ears.  On examination he had a scaly area on his neck and his ears.  The assessment was seborrheic dermatitis of the neck and ears.  In September 2003 it was reported that a VA physician had rendered a diagnosis of eczema, and the Veteran wanted a second opinion.  The assessment was questionable nummular eczema versus psoriasis, at one site on the mid-low back, and new early patches of mild alopecia areata of the left mandible.  On another evaluation in October 2005 he had a scaly area on the left ear.  The assessments were questionable psoriasis versus seborrheic dermatitis at one site, i.e., the left ear, and questionable Staph folliculitis at one site, involving the nasal cavity.  

In May 2002 Dr. K S., an associate professor of Dermatology, noted that the Veteran had a history of dermatitis with no positive patch test suggesting an allergy to any of the tested chemicals.  The Veteran was told that he could be allergic to something to which he was not tested or he might not have any detectable allergies.  In a letter that same month that physician reported that the Veteran had been tested with 47 standardized allergens and had not had a reaction to any.  The Veteran had not seemed to be surprised and believed that his skin problems had resulted from exposure to toxic agents in Operation Desert Storm.  The physician had explained that she could not prove or disprove this with the results of the testing.  

In April 2003 statements were received from the Veteran's wife and a service comrade.  The service comrade reported matters pertaining to the Veteran's episode of symptoms due to gall stones in 1995.  His wife stated that after his service in Desert Storm he had had a rash, mostly on his back and neck, as well as joint pains.  

The Veteran was afforded a VA Gulf War examination in August 2003.  It was noted that he had a history of multiple vague complaints since returning from the Gulf War in the early 1990s.  He had had miscellaneous joint pain without specific joint injury of his knees, shoulders, ankles, feet, and hands.  The pains in these joints recurred erratically but were present somewhere most of the time, coming and going for periods of about 2 months at a time.  The location was as random as the timing.  Currently his pains were worse in left shoulder and left knee.  Past use of medications had not helped and he had not had accompanying redness or joint swelling.  The pain had not prevented him from doing any normal activities.  On examination he had full range of motion of the knee and ankles, and there was no redness, swelling or deformity of any of the joints.  It was noted that a cholecystectomy had brought complete relief of his stomach pain and reflux esophagitis. 

It was also reported that the Veteran had had, at various times, a migrating rash on his belt line, groin, and scrotum, left hip, neck, and ear.  An evaluation by a dermatologist and a biopsy yielded a diagnosis of allergic dermatitis.  Currently the Veteran had a rash, for the past few weeks and only on a portion of his scrotum, where there were signs of excoriation.  The Veteran reported that when his joints ached, his adjacent muscles ached, leading to easy fatigability of his muscles.  Currently, there were no muscle aches.  He reported a couple of passing episodes of cramping in his hands, leading to involuntary curling of his fingers which would resolve after 10 to 15 minutes.  Reportedly, an investigation by a neurologist was totally negative.  

It was noted that the Veteran's headaches occurred about once monthly and were partially relieved by over-the-counter medications.  They last for several hours but could last for an entire day.  He also reported having infrequent past episodes of left lower costosternal junction pain during breathing, which went away with shallow breathing after a few minutes.  Deep breathing at the time of this examination did not produce any symptoms.  On examination there was no tenderness in the affected area.  

On physical examination of the Veteran there were no dermatologic, neurologic or metabolic abnormalities noted.  The diagnoses were normal examination of the joints, in spite of complaints of recurrent migratory joint pain; normal examination of the skin, but with a reported migratory rash which was not currently present; and headaches, by history.  A left knee X-ray revealed mild patellofemoral osteoarthritis with mild knee effusion.  

On VA examination in August 2006 for HIV-Related illness, it was noted that the Veteran had multiple vague symptoms, which began in the early 1990s, while still in military service, most of which persisted at this time.  Some of these symptoms had been explained by a specific diagnosis but others, e.g., joint pain and muscle twitching, were still issues of contention as to undiagnosed illnesses.  The joint pains so far undiagnosed were of both ankles and the left knee.  The right knee was still symptomatic but had apparently been explained by specific injuries or diagnoses.  He complained of daily pain in all these joints, prior knee swelling which no longer occurred, and constant ankle soreness.  All these symptoms began during his military service.  He reported having various forms of strenuous employment prior to, during, and after military service.  Any or all of these strenuous activities could cause mild to moderate joint trauma and could subsequently lead to osteoarthritis or chondromalacia which would not be apparent upon physical examination and sometimes not apparent on X-rays.  It was the physician's opinion that the Veteran's collective joint pains were much more likely due to the lifelong history of physical employment and the physical stress exerted in the joints as a result, rather than Gulf War "undiagnosed illness."  

It was reported that the Veteran complained of frequent muscle twitching, not fatigue but twitching, which he reported occurred erratically and intermittently in various parts of his body, especially after any moderate or strenuous activity with those muscles.  This had been occurring since the early 1990s in service.  These symptoms could occur with dietary deficiencies and the physician had no explanation for the cause of these symptoms.  

It was indicated that the Veteran's respiratory symptoms apparently were limited to recurrent nasal dryness with some form of recurrent mucosal ulceration that occurred very infrequently and resolved with treatment by ointments, and epistaxis once or twice monthly, which resolved quickly with direct pressure.  These were common symptoms, often occurring in dry climates, also in warm moist climates where miscellaneous upper respiratory allergens were common and, which in the physician's opinion, did not justify a diagnosis beyond that of nasal mucosal dryness.  The Veteran's mucosa currently appeared normal.  

X-rays of the right knee and both ankles were normal.  The impressions were that X-rays would determine the presence or absence of osteoarthritis in the remaining joints and if present would be the physician's diagnosis and if not present then the diagnosis was chondromalacia of these joints, and in either case, the physician's opinion was that it was less than 50 percent likely that these symptoms were a result of Gulf War undiagnosed illness.  Also, the impressions included no muscle fatigue, rather muscle twitching of a recurrent nature for which there was no diagnostic explanation; and dryness of the nasal mucosa, not considered secondary to Gulf War undiagnosed illness.  

On VA chronic fatigue syndrome examination in August 2006 the Veteran's claim file was reviewed.  It was noted that the Veteran's physical complaints had been "convoluted" by a diagnosis of HIV in about 1999.  He was employed.  The Veteran complained of a rash since being exposed to desert conditions which had not materially changed in severity since that time.  He complained of joint pain, muscle pain, and headaches.  He appeared to take the usual HIV cocktail of medications.  It appeared to the examiner that the Veteran had "convoluted" his application for disability with physical and emotional issues.  The Veteran's past history, including his military experiences, was reported.  It was reported that the Veteran had "a formidable record of medical treatment since probable chronic fatigue syndrome in 1993 and [HIV] in 1999."  After a mental status examination there were psychiatric diagnoses.  

On VA examination in August 2008 the Veteran's claim file was reviewed in its entirety.  The history reported, after a records review, included noting that a January 16, 1991, X-ray revealed a right acetabulum chip fracture.  The examiner noted that the Veteran complained of having had a rash after returning from Desert Storm, which had not changed, but the examiner noted that he had had a rash prior to deployment.  The examiner further stated that there was no indication of complaints referable to the Veteran's knees, ankles, or feet anytime during service or between his separation from service until his claim in 1997.  There was no indication of any respiratory complaints in his chart, going back to his STRs and his medical records prior to his complaint.  

On physical examination the Veteran's motor strength was 5/5.  He had pes planus. There was no evidence of a rash.  His lungs were clear to auscultation and percussion.  A chest X-ray was unremarkable.  X-rays of his knees revealed minimal bilateral osteoarthritis.  Ankle X-rays were normal and X-rays of his feet revealed bilateral great toe bunion formation and bilateral pes planus.  

The impressions were that there was no objective evidence of the onset of ankle, feet or knee pain within several years of return from service and no evidence of them being a problem during service in Desert Storm; no evidence of muscle fatigue or fasciculations within several years of deployment or during deployment; no evidence of headaches during or shortly after his deployment; no evidence of a rash at present, and in fact he had a rash at his pre-deployment and has evidence of contact dermatitis since; and no evidence in his STRs or claim file of having complaints referable to difficulty taking an inhalation within several years of service.  

VAOPT records show that in December 2008 the Veteran complained of occasional shortness of breath.  Also in December 2008 he reported having had bilateral upper extremity weakness since before 1999 (and in other VAOPT records he dated this to 1991).  In February 2009 it was noted that his bilateral upper extremity muscle weakness was likely due to cervical cord and nerve root compression.  

On VA examination in March 2010 the Veteran's claim file was reviewed.  It was noted that the Veteran was allergic to Keflex.  He reported not having had any surgeries or specific injuries.  He used an Ace wrap on his knees, which provided some help, and while he reported having difficulty squatting, he had no additional activity restrictions and worked full-time as a longshoreman with no activity restrictions.  He reported that his joint symptoms had been present constantly since their onset in 1991.  He related having had a constant battle with muscle fatigue since being in Desert Storm in 1991.  He had never had a diagnosis of fibromyalgia and reported that his fatigue always stayed the same without improvement or worsening but, nevertheless, he had no activity restrictions, including no restrictions in his full-time employment.  He dated the onset of headaches to his return from Desert Storm in 1991 and they were bilateral, in the frontal and occipital areas.  He indicated he had had a skin rash of the same duration which had initially affected his left hip and then progressed to involve his legs, hands, back, and neck.  He had had multiple diagnoses in the past, from eczema to dermatitis.  His problem taking a deep breath also dated back to after being in Desert Storm but he had never had a diagnosis of asthma or any respiratory condition.  

On physical examination the Veteran's breath sounds were clear to auscultation, bilaterally.  He had no muscular atrophy.  He had no current skin rash or any skin lesions.  No abnormality was found of his knees and ankles.  There was no additional limitation of motion of these joints and no fatigue, weakness or lack of endurance following repetitive use.  

The impressions related by the examiner were correlated with numerous citations to documentary evidence in the claims files.  As to the Veteran's knees, the impression was that, because of radiologically documented degenerative changes of the knees, this was the source of his pain and that the bilateral knee pain was not related to his time in military service as there was no documentation while he was in military service and the 1991 separation examination made no mention of any knee problems nor was there documentation of knee problems until 1997, some 6 years later.  

As to the Veteran's feet and ankles, the 1991 separation examination was silent for conditions of the ankle or feet.  There was a notation of bilateral ankle pain in 1997 but a 2004 X-ray was normal.  There were records of ankle pain in September 2007, July 2008, and January 2009, but there was no documentation of a condition of the feet.  However, the Veteran's ankle pain appeared to have existed for more than 6 months. 

As to muscle fatigue, the examiner's opinion was that it was at least as likely as not related to the Veteran's HIV, which had been diagnosed in 1999.  As to this, a June 2005 clinical note documented intermittent malaise, and a December 2008 note indicate that he had been started on HIV medications.  It was indicated that these medications could cause myalgias.  His HIV was not diagnosed during service.  

As to chronic headaches, there was no documentation of headaches during service and the separation examination was silent for headaches.  The only documentation of headaches thereafter was in July 2008 when he had a major traumatic brain injury and was in a coma because of a motor vehicle accident, in which he sustained multiple fractures.  The examiner reported being unable to "find a date of onset of his headaches" and they were not associated with a known clinical diagnosis.  The examiner could not ascertain, based on the medical records, whether the headaches had existed for more than 6 months because the examiner had no documentation of headaches.  

As to a skin rash, there were no current objective findings or a current diagnosis of a current skin rash.  However, upon review of the claims files, there were numerous clinical notes of a skin rash, beginning in January 1991, when the Veteran had a skin rash on his back.  In May 1991 he reported having a rash, and in March 2002 he had a recurrent rash which reportedly dated back to Desert Storm.  There were multiple clinical records thereafter of a skin rash on various areas of the Veteran's body, and some of these records reflect that he related the skin rash back to Desert Storm.  The examiner commented that it was very clear that the Veteran had had a rash that had been intermittent since his military service, with documentation dating back to January 1991.  Thus, the examiner's opinion was that the skin rash, when present, was related to the Veteran's military service, and that it was very clear from the documentation that it had existed for more than 6 months.  He had had multiple diagnoses in the past, including eczema and dermatitis, although it was not now active.  

With respect to problems taking a deep breath, this was not associated with a known clinical diagnosis.  Upon review of the claim file, the examiner had no documentation in the STRs of problems taking a deep breath.  It was not until January 1995 that he complained of shortness of breath.  Currently, there was no additional information.  There was another note, in December 2008, of occasional shortness of breath.  His problems of difficulty taking a deep breath were not attributable to any chronic disability of the respiratory system, and it had existed for more than 6 months.  Again, there was no documentation of problems taking a deep breath during his military service, and the notes on problems taking a deep breath or shortness of breath dated back to January 1995.  

The examiner also reported that X-rays of the ankles were normal and that X-rays revealed no change in the Veteran's mild bilateral hallux valgus deformity.  There was mild elevation of the left hemi-diaphragm of uncertain clinical significance.  

Law and Regulations

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge.  38 U.S.C.A. § 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

On November 2, 1994, Congress enacted the 'Persian Gulf War Veterans' Act,' Title I of the 'Veterans' Benefits Improvements Act of 1994,' Public Law 103-446.  That statute added a new section 1117 to Title 38, United States Code, authorizing VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War.  To implement the Persian Gulf War Veterans' Act, VA added a regulation, 38 C.F.R. § 3.317. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d). In this case, the Veteran is documented to have had such service.  

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term 'chronic disability' was changed to 'qualifying chronic disability,' and the definition of 'qualifying chronic disability' was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  VA has extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term 'objective indications of a qualifying chronic disability' include both 'signs,' in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).  

Analysis

Joint pain of the ankles, feet, and knees, including as due to undiagnosed illness

It is only beginning a number of years after the Veteran's active service, which included service in Southwest Asia during the Persian Gulf Conflict, that he Veteran has related having had joint pain continuously since that military service.  He did complained of bilateral shoulder pain during service, and is now service-connected for arthritis of each shoulder.  However, the Veteran's complaints of continuous pain in other joints, i.e., his ankles, feet, and knees are lacking in credibility because at many times that he related having such continuous pain he did not report an accurate clinical history.  For example, on several occasions when he related having had continuous joint pain he also reported not having had any postservice trauma.  A review of the record shows that this is not the case.  Specifically, he never reported that he had been struck by a vehicle in 1992.  Likewise, he never reported his history of a postservice knee injury in 1996, shortly following which X-rays that same year found what was suspected to be a fracture of the distal portion of the right femur.  

While a May 1997 VA examiner felt that the intermittent joint pain was of unknown etiology, the record is now clear that the Veteran has arthritis of both knees as well as pes planus and hallux valgus of the feet.  The August 2006 VA examiner specifically noted that the Veteran's complaint of right knee pain was explained by specific injuries or diagnoses.  Significantly, the Veteran has been evaluated on several occasions with respect to the etiology of his complaints of pain in various joints.  The May 1997 VA orthopedic examiner, unlike the other VA examiner that same month, noted that it was unusual to have primary joint pain without accompanying inflammation, erythema, or increased warmth.  Even the Veteran's private physician reported being unaware of any correlation between the Veteran's symptoms of joint pain and exposure to toxins during Desert Storm.  The August 2006 VA examiner noted that the Veteran's strenuous employment activities could cause joint trauma leading to osteoarthritis or chondromalacia and, so, his lifelong history of such physical stress was more likely the cause of his collective joint pains than any undiagnosed illness.  Indeed, that physician further stated that regardless of whether the Veteran had either osteoarthritis or chondromalacia, in either case, the symptoms of joint pain were less than 50 percent likely due to an undiagnosed illness.  

In a similar vein, the August 2008 VA examiner concluded that there was no objective evidence of ankle, feet or knee pain within several years after the Veteran's active service and no evidence of it being a problem during Operation Desert Storm.  

In sum, the Board is convinced that the evidence shows that the Veteran's self-related history of continuous pain of the feet, ankles, and knees since his military service without intervening trauma is not accurate and is not credible.  Further, the Veteran's current complaints of pain of the feet, ankles, and knees is shown to be due to identifiable pathology, i.e., arthritis, which is unrelated to his military service and that arthritis did not manifest within one year of discharge from active service in June 1991.  

With respect to the Veteran's ankles, X-rays have not identified any arthritis or other pathology.  Even assuming, however, that the evidence on file is accepted as objective evidence of a qualifying chronic disability, the Board must still determine whether the Veteran has ankle disability which has manifested to a degree of 10 percent or more following service.  The Board finds that the most closely analogous rating criteria to be 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which pertains to arthritis.  Degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71, DC 5003.  

This evidence does not reflect a chronic ankle disability to a degree of 10 percent or more under Diagnostic Code 5003.  The Board notes that the examination reports show no limitation of motion, even when considering functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Absent evidence of even slight limitation of motion, the criteria for a compensable rating are not met.  Consequently, the Veteran is not shown to have a chronic qualifying disability of the ankles that has manifested to a compensable degree.  Therefore, service connection for bilateral ankle pain as due to an undiagnosed illness must be denied. 

Accordingly, service connection for joint pain of the ankles, feet, and knees, including as due to undiagnosed illness, is not warranted.  

Muscle fatigue, including as due to undiagnosed illness

On VA examination in August 2006, for possible chronic fatigue syndrome, the examiner reported that the Veteran had a history of treatment since 1993 for probable chronic fatigue syndrome, and that HIV had been diagnosed thereafter in 1999.  However, the Board's review of the evidence does not show that there was a diagnosis of chronic fatigue syndrome and the Board further finds that Veteran's complaints of muscular fatigue do not predate his diagnosis of HIV.  While the 2006 examiner indicated that HIV was diagnosed 1999, the evidence shows it was diagnosed as early as 1995.  In other words, the evidence shows that the Veteran's complaints of fatigue, including muscular fatigue, have occurred only after he became HIV positive.  The March 2010 VA examiner opined that the Veteran's muscle fatigue was at least as likely as not related to his HIV which is of postservice origin.  Moreover, that examiner further noted that the medications that the Veteran was taking for HIV could cause myalgias.  Likewise, the February 2009 VA OPT record shows that his bilateral upper extremity muscle weakness was likely due to cervical cord and nerve root compression.  

The Board also observes that a VA examination in August 2006, for HIV-related illness, noted that the Veteran was not complaining of muscle fatigue but of muscle twitching.  It was noted that these occurred after activity.  The history related by the Veteran of such twitching having begun during his active service is not corroborated by contemporaneous clinical records but equally important when he first complained of neurological symptoms of his extremities it was at the time of a 2001 private neurological evaluation, at which time he reported having had not twitching but numbness for a time, i.e., 10 years, which would date back to active service.  However, none of the voluminous clinical records on file prior to 2001 document any complaints, symptoms, signs or findings relative to neurological findings or symptoms of the extremities and this is despite numerous appointments for private and VA treatment and evaluations when the Veteran had the opportunity to report such symptoms.  Indeed, even the private evaluator in 2001 indicated that the symptoms could be due to seizures or some other intracranial process, e.g., a lesion and that it could be due to an old brain concussion.  As to this, there is no evidence that the Veteran sustained any brain concussion during his active service.  Likewise, the 2001 private evaluator indicated that there was a remote possibility that the symptoms were due to a brain concussion.  Also, the 2001 private evaluator indicate that there was a remote possibility that the symptoms could be due to cervical spine pathology causing hemi-sensory changes.  Even if true, there is no evidence that any current cervical spine pathology that the Veteran may now have is in any way related to his military service.  

Thus, while the examiner at the time of the VA August 2006 HIV-related illness examination stated that the symptoms of twitching could occur with dietary deficiencies and that he had no explanation for the symptoms, the record otherwise shows that there are several possible etiological explanations for the symptoms, whether they be either muscle fatigue or twitching and than in no case are any of the possible etiological explanations related in any manner to the Veteran's active service.  

Accordingly, service connection for muscle fatigue, including as due to undiagnosed illness, is not warranted.  

Headaches, including as due to undiagnosed illness

At the time of the March 2010 VA examination the Veteran related having had headaches since returning in 1991 from Operation Desert Storm but the VA examiner at that time indicate that, while there was no inservice documentation of headache, that documentation of headaches was shown only since a postservice vehicular accident in 2008 in which the Veteran had a major traumatic brain injury.  However, the Board's review of the evidence shows that this traumatic brain injury was not sustained by the Veteran but was a history relating and pertaining to an injury of the Veteran's daughter.  Neither the history related on the 2010 VA examination by the Veteran or by the examiner is accurate.  Rather, the earliest evidence of headaches are VAOPT records in 2000 that show that the Veteran developed headaches due to medication given him for his HIV illness but that by January 2001 the headaches had resolved.  

In this regard, the Veteran underwent a private neurological evaluation in November 2001 at which time it was noted that, and contrary to the Veteran's report of headaches since service at the 2010 VA examination, his neurological symptoms in his extremities in 2001 were not accompanied by headaches.  

The 2010 VA examiner found that because of an absence of documentation it could not be ascertained that the Veteran had had headaches for more than six months.  The Veteran's history of continuous headaches since service is no more than that same type of history which he has related to many of his other symptoms which are clearly shown not to have been continuously present since service in Operation Desert Storm.  In other words, the Veteran now apparently believes that all of his ailments are somehow related to his service in Southwest Asia, and other than his shoulders (for which service connection is in effect) and his skin, it is only in recent years that he has begun to relate continuously having had symptomatology of various claimed disorders, including headaches, to his military service.  Accordingly, the Board finds the Veteran's reports of having had headaches since his military service to be not credible.  

Accordingly, service connection for headaches, including as due to undiagnosed illness, is not warranted.  

Skin rash, including as due to undiagnosed illness

The evidence shows that the Veteran now has a disorder of his skin which is of very longstanding.  One of the recent VA examiners even noted a history of treatment dating back to 1991.  The manifestations of the skin disorder are, chronologically, intermittent and manifested on different portions of his body.  He had sought evaluation on multiple occasions resulting in varying diagnoses of tinea, psoriasis, eczema, and various forms of dermatitis.  However, regardless of the variations in the diagnoses of record, the evidence indicates that the skin disorder has been essentially the same for many years, and not merely the incurrence of separate and distinct skin disorders.  

In this regard, the 2008 VA examiner found that while the Veteran did not at that time have manifestations of active skin disease, there was evidence of dermatitis since the Veteran's inservice pre-deployment examination.  The March 2010 VA examiner also noted that the Veteran had had a skin rash beginning in 1991 and there were clinical records of a skin rash on various areas of the Veteran's body. More importantly, that examiner stated that it was "very clear" that the Veteran had a skin rash which had been intermittent since his military service.  

Thus, in light of the evidence of a skin disease during service, persuasive clinical evidence of continuous, although intermittent, symptomatology thereafter, and current skin disease, although variously diagnosed, and the favorable VA medical opinion, service connection for a skin disorder, variously diagnosed, is warranted.  

Problems taking deep breaths, including as due to undiagnosed illness

The recent 2010 VA examiner indicated that the Veteran's complained of difficulty taking a deep breath had existed for more than six months.  However, as noted at the 2008 VA examination, the Veteran did not have respiratory complaints during his military service and the Board notes that this is the case despite the complaint prior to his active service, on periodic examination with the U.S. Army National Guard in 1989 of a sensation of pressure or tightness in his chest.  Also, his complaint of some shortness of breath in 1995 was associated with his gastrointestinal complaints related to his nonservice-connected pathology of his gallbladder and that all of his symptoms related thereto resolved after his surgery.  

The recent 2010 VA examiner indicated that the Veteran's complaint of difficulty taking a deep breath was not associated with a known clinical diagnosis.  In this regard, the record shows that the Veteran has never been diagnosed as having asthma, bronchitis or other upper respiratory disease.  On the other hand, the August 2006 VA examiner reported that the Veteran's respiratory symptoms were limited to symptoms associated with his nasal passages and that the symptoms did not justify a diagnosis beyond that of dryness of the nasal mucosa.  In this regard, the 1997 VA examination found that he had a severely deviated nasal septum with nasal obstruction and the impression at that time was seasonal rhinitis with nasal obstruction and septal deviation.  

As to this, at the time of the 1997 VA examination the Veteran related his symptoms back to his military service.  However, the STRs and clinical records in the immediate postservice years are negative for any respiratory complaints.  

As with the Veteran's history of headaches, his history of continuous breathing problems since service is no more than that same type of history which he has related to many of his other symptoms which are clearly shown not to have been continuously present since service in Operation Desert Storm.  In other words, the Veteran now apparently believes that all of his ailments are somehow related to his service in Southwest Asia, and other than as discussed above, it is only in recent years that he has begun to relate continuously having had symptomatology of various claimed disorders, including difficulty taking deep breaths, to his military service.  Accordingly, the Board finds the Veteran's reports of having had difficulty taking deep breaths since his military service to be not credible.  

Accordingly, service connection for problems taking deep breaths, including as due to undiagnosed illness, is not warranted.  

Except as to the claim for service connection for a skin disorder, the preponderance of the evidence is against the claims for service connection.  Accordingly, the claims other than for service connection for a skin disorder must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for joint pain of the ankles, feet, and knees, including as due to undiagnosed illness, is denied.  

Service connection for muscle fatigue, including as due to undiagnosed illness, is denied.  

Service connection for headaches, including as due to undiagnosed illness, is denied. 

Service connection for skin rash, variously diagnosed, is granted.  

Service connection for problems taking deep breaths, including as due to undiagnosed illness, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


